Case 6:20-cv-00023-NKM-RSB Document 59-1 Filed 11/20/20 Page 1 of 7 Pageid#: 659




                                Exhibit A
             Spiegel v. The Trustees of Indiana University,
                        53C06-2005-CT-000771
              (Monroe Cir. Ct. Civil Div. Nov. 19, 2020)




                                Exhibit E
Case 6:20-cv-00023-NKM-RSB Document 59-1 Filed 11/20/20 Page 2 of 7 Pageid#: 660
Case 6:20-cv-00023-NKM-RSB Document 59-1 Filed 11/20/20 Page 3 of 7 Pageid#: 661
Case 6:20-cv-00023-NKM-RSB Document 59-1 Filed 11/20/20 Page 4 of 7 Pageid#: 662
Case 6:20-cv-00023-NKM-RSB Document 59-1 Filed 11/20/20 Page 5 of 7 Pageid#: 663
Case 6:20-cv-00023-NKM-RSB Document 59-1 Filed 11/20/20 Page 6 of 7 Pageid#: 664
Case 6:20-cv-00023-NKM-RSB Document 59-1 Filed 11/20/20 Page 7 of 7 Pageid#: 665
